DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5,7-12, 14-15, 17-22, 24-27, 29, 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record being Chu et al. US 10/237,891 and Ahn et al. US 20200059973 and Lanante et al. US 20190053275.  Chu discloses identifying association identifiers (AIDs) for multiple basic service sets (BSSs) supported by a first communication device is described. A reference identifier that indicates a fixed mapping of AIDs to BSS identifiers (BSSIDs) in a multiple-BSSID set is identified by a first communication device, the multiple-BSSID set includes BSSIDs of a first and second BSS, a management frame that includes a maximum BSSID indicator that indicates a maximum size of the multiple-BSSID set, the reference identifier, and a transmitter address of the management frame is generated for a receiver of the management frame to derive a first AID corresponding to the first BSS and a second AID corresponding to the second BSS.  Ahn discloses a wireless communication terminal configured to receive, by the transceiver, a trigger frame that triggers a multi-user uplink transmission, perform a multi-user uplink transmission in response to the received trigger frame.  Ahn discloses 
Prior art of record, in single or in combination, does not disclose an access point selecting two or more basic service sets (BSSs) from a plurality of BSSs, wherein the selected two or more BSSs is a subset of the plurality of BSSs; allocating one or more random-access resource units (RUs) to each selected BSS of the selected BSSs; and transmitting, for each selected BSS of the selected BSSs, a respective frame indicating the random-access RUs allocated to that BSS, wherein each of the frames comprises a trigger frame including an association identification (AID) value of zero and each of the frames is transmitted on a different RU in combination with other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468